Citation Nr: 1035548	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, 
to include as due to exposure to herbicides in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969 
and from March 1971 to March 1975.  He served in Korea from 
February 1968 to March 1969 and from August 1971 to September 
1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In July 2009, the Veteran testified at a video-conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.  

The appeal was remanded by the Board in October 2009 to obtain 
the Veteran's service personnel records from his Official 
Military Personnel File (OMPF).  The case has now been returned 
for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1967 to March 
1969 and from March 1971 to March 1975.  

2.  During the Vietnam Conflict, the Veteran received travel 
orders to go to the Republic of Vietnam but those orders were 
rescinded and he did not have any duty or period of visitation in 
the Republic of Vietnam. 

3.  Diabetes is first shown decades after termination of both of 
the Veteran's periods of military service and is not shown to be 
related to either period of his military service, to include any 
putative inservice herbicide exposure. 


CONCLUSION OF LAW

Diabetes mellitus, including type II diabetes mellitus, to 
include as due to exposure to Agent Orange, was not incurred in 
or aggravated by service; and service connection for any form of 
diabetes mellitus as a chronic disease may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
(e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claims, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
November 2006.  The Veteran was notified of the evidence needed 
to substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in service, 
causing injury or disease or evidence of current disability; 
evidence of current disability, and evidence of a relationship 
between the current disability and the injury, disease, or event 
in service.  He was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his possession.  
The notice included the provisions for the effective date of the 
claims and the degree of disability assignable. 

As for content of the VCAA notice, the document complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of 
the claim).  

For these reasons, the Board finds that the duty to notify under 
the VCAA has been fully satisfied. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service treatment 
records and VA treatment records.  Relevant private clinical 
records are on file. 

The Veteran testified at a July 2009 videoconference before the 
undersigned Acting Veterans Law Judge in support of his claim. 

VA has not conducted a medical inquiry in an effort to 
substantiate the claim of service connection, pursuant to 
38 C.F.R. § 3.159(c)(4)(B), because the dispositive matter in 
this case is whether the Veteran served in the Republic of South 
Vietnam.  

The case was remanded in October 2009 to obtain service personnel 
records and those have been obtained and are associated with the 
claim file.  Accordingly, there has been substantial compliance 
with the October 2009 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); and 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (substantial, rather 
than absolute or strict, remand compliance is the appropriate 
standard for determining remand compliance).  

As the Veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence remains 
to be obtained, no further assistance to the Veteran is required 
to comply with the duty to assist.

Background

The service treatment records are negative for diabetes. 

The Veteran's 201 personnel file has been associated with the 
claims folder.  Copies of Special Orders dated in September 1967 
and issued in Oakland, California, indicate that the Veteran was 
diverted from assignment to a unit in the Republic of Vietnam and 
reassigned to a unit at Fort Benning, Georgia.  

However, the Veteran's orders to travel to Vietnam were changed.  
His assignment order to Vietnam, Special Orders Number 244, 
Paragraph 58, had a Will Proceed (WP) date to Vietnam of on or 
about (OA) 2 September 1967.  The revocation order, Paragraph 59, 
was dated September 1, 1967, with a WP date of September 1, 1967, 
to Fort Benning.  

A Travel Voucher, DD Form 1351, shows the Veteran was paid travel 
expenses for travel from Oakland, California, , to Fort Benning, 
Georgia, on September 1, 1967.  

The personnel file does not contain any copies of Military 
Transportation Authorization (MTA) typically issued for travel on 
Military Airlift Command overseas charter flights during the time 
or any document showing that the Veteran processed out of the 
Oakland overseas replacement center en-route to Vietnam.  

The Veteran has submitted a copy of Special Order Number 175 
dated July 28, 1967.  

A review of the Veteran's service treatment records shows that 
while he did receive immunization shots in August 1967, they were 
all given on August 4, 1967, and consisted of immunization shots 
for typhus, cholera, and the plague.  He did not receive any 
immunization shots in September 1967.  

A December 2000 private laboratory study shows that the Veteran 
had an elevated glucose reading.  

An October 2006 statement from Dr. B.G. states that the Veteran 
was diagnosed as having diabetes in December 2004 by a glucose 
tolerance test.  He now controlled the diabetes with medication, 
exercise, and diet.  

In the Veteran's September 2007 Notice of Disagreement (NOD) he 
reported that he had been in "Vn (Long Bien)" replacement 
detachment for two days before orders caught up with him to send 
him back to Ft. Benning.  He had been directed not to go to 
Vietnam but MP's at Ft. Benning directed him to report to at 
Oakland. He did so on August 26, 1967, and on August 28, 1967, he 
flew out of Travis Air Force Base for Vietnam.  On September 1, 
1967, orders were finally cut reassigning him to Ft. Benning.  
The replacement detachment at Long Bien then sent him back the 
next day.  

In the Veteran's October 2007 statement he reported that he had 
left California en-route to Vietnam, and after stopping over in 
Alaska then to Japan and then to "Long Ben" Vietnam, where he 
stayed for two days.  The Veteran has submitted a copy of Special 
Order Number 244 dated September 1, 1967.  

On file is a November 2008 statement from a female cousin of the 
Veteran. She reported that the Veteran had been sent to Vietnam 
for maybe a couple of days or so.  She remembered the event well 
because that was the summer that she got her first bicycle.  The 
Veteran had come home on leave and had orders to go to Vietnam.  
The cousin's father had had the Veteran's grandmother call the 
Red Cross and then she called Ft. Jackson.  The cousin remembered 
the grandmother speaking about a Sergeant (identified in the 
Veteran's testimony).  The cousin remembered that the Veteran was 
sent back to California.  She was almost 11 years old at the 
time.  

At the July 2009 videoconference it was agreed that the focus of 
the testimony was to be on whether the Veteran served in-country 
in Vietnam.  It was contended that he had been in Vietnam for two 
(2) days, after which he returned to the United States because he 
was a sole male child.  Page 2 of the transcript of the 
videoconference.  It was noted that the record contained orders, 
dated July 28, 1967, that the Veteran was to report no later than 
August 26, 1967.  It was further noted that there were on file 
statements from family members who remembered or attempted to 
remember the military orders, and attempted to have them revoked 
because the Veteran was a sole male child.  Page 3.  

The Veteran testified that he was stationed at Ft. Jackson, South 
Carolina, for Advanced Infantry Training, and received orders to 
ship out.  He went home on leave and while home his grandmother 
called South Carolina and spoke to a Sergeant at the Department 
of Defense, whom the Veteran subsequently called.  The Veteran 
was then told to go to Ft. Benning, Georgia, and not to go to 
Vietnam.  The Veteran then went to Ft. Benning, although he had 
not been issued any orders.  Page 3.  Upon arriving at the MP 
station at Ft. Benning he was told that if he did not go to 
California he would be AWOL.  So the Veteran then got on a 
military bus and went to the Atlanta airport and took a plane to 
San Francisco and from there he went to the Oakland Army 
Terminal, where he was processed.  He was then put through an 
orientation and then went to the barracks in preparation for 
shipping out.  He was then sent to Vietnam.  He landed in DaNang 
and went to the replacement company.  He then left Vietnam on the 
second day because while he was there the Sergeant called someone 
and that person then called the Veteran and told the Veteran to 
return to California.  The Veteran then returned to Oakland, 
California, and went to the building where soldiers were 
processed back into the country.  While being so processed he was 
told by a Lieutenant that they could not cut him any orders and 
did not know what to do with the Veteran.  Page 4.  He was 
eventually told to return to Ft. Benning, Georgia, to which he 
returned.  He then "got orders from Ft. Jackson with a guy going 
to Vietnam brining [the Veteran] back on the same orders to Fort 
Benning."  Page 5.  

When in California he was given immunization shots.  Page 5.  His 
flight to Vietnam lasted about 19 to 20 hours.  Page 6.  After he 
had arrived back in the United States he had flown from Travis 
Air Force Base to Ft. Benning and had been given a voucher to get 
on a plane to Atlanta and from Atlanta he had taken a bus to Ft. 
Benning.  Pages 8 and 9.  The Veteran could only remember the 
name of a fellow soldier who was on the same orders bringing the 
Veteran back.  Page 9.  The Veteran's mother and grandmother were 
now deceased and he had no brothers or sisters.  He had told some 
cousins about being sent to Vietnam.  The cousin who wrote a 
supporting statement in his behalf was then (at the time of the 
events in question) about 12 or 13 years of age.  Pages 11 and 
12.  The Veteran had told her of his experience upon having 
returned home, back in the 1960s.  The Veteran stated that he had 
been sent to Vietnam only during his first tour of service and 
not his second.  Page 12.  It had occurred in 1967.  

In July 2009 the Veteran's wife stated that she had met the 
Veteran in 1975 and they were married in 1989.  She remembered 
the Veteran's grandmother talking to her (the Veteran's wife) 
about the Veteran's having gone to Vietnam. 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
This may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran, who served for ninety days on active duty, 
develops a form of endocrinopathy, e.g., diabetes, to a degree of 
10 percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic 
of Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 

The Federal Circuit in Haas found that VA's interpretation as 
requiring physical presence within Vietnam, or the territorial 
waters of Vietnam in order to be entitled to the presumption of 
herbicide exposure is not plainly erroneous or inconsistent with 
the language of section 3.307(a)(6)(iii).  Haas v. Peake, 525 
F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).  

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).  

Analysis

Diabetes is not affirmatively shown to have been present during 
service.  Also, because there is no competent evidence either 
contemporaneous with or after service that diabetes had its onset 
during service, the principles of service connection pertaining 
to chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997).

After service, diabetes is not shown prior to at least the 
elevated glucose reading in December 2000.  Either by history or 
by clinical finding, diabetes was first shown well beyond the 
one-year presumptive period after separation from either period 
of service in 1969 and 1971 for manifestations of diabetes as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Also there is no competent evidence that relates 
diabetes, first diagnosed after service beyond the presumptive 
period for a chronic disease, to an injury or disease of service 
origin.  38 C.F.R. § 3.303(d).  

The remaining questions are whether diabetes is associated with 
exposure to Agent Orange and whether or not the Veteran was 
exposed to Agent Orange.  

Type II diabetes mellitus is a disease associated with inservice 
herbicide exposure.  

The Veteran contends that he was transported to DaNang and/or 
Long Binh in the Republic of Vietnam and after two days he then 
returned to Oakland, California, and, therefore, was 
presumptively exposed to herbicides.  

Significantly, the Veteran was not awarded the Vietnam Service 
Medal or the Vietnam Campaign Medal.  While he was given 
immunization shots in August 1967, they were not given in the 
later part of August 1967, as he testified, but were given on 
August 4, 1967, when according to the timeline of the Veteran's 
statements and testimony, he was still stationed at Ft. Jackson.  

The Veteran's allegations are not probative - official government 
records belie the Veteran's testimony.  No competent evidence has 
been presented to corroborate his contention and, thus, it 
remains no more than mere a mere contention.  Specifically, the 
statement from his cousin essentially amounts to recollections of 
conversations of others several decades earlier when the cousin 
was only a child.  Likewise, the statements of the Veteran's wife 
attest to recollections of statements by others as to events 
decades earlier.  This lay evidence is simply lacking in such 
probative value as to rebut the documentary evidence, consisting 
of service records, showing that the Veteran was paid travel 
expenses for travel from Oakland, California, to Fort Benning, 
Georgia, on September 1, 1967, as well as the absence of any 
copies of Military Transportation Authorization (MTA) typically 
issued for travel on Military Airlift Command overseas charter 
flights during the time or any document showing that the Veteran 
processed out of the Oakland overseas replacement center en-route 
to Vietnam.  

Thus, the regulatory requirement of in-land service in Vietnam, 
to invoke the presumption applicable under U.S.C.A. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6), has not been met in this case.

Accordingly, the Board finds that the Veteran did not set foot on 
Vietnam soil. 

While the Veteran did serve in Korea, it is neither shown nor 
contended that the Veteran was assigned to units or locations 
where Agent Orange was used.  

Because the Board finds that the preponderance of the evidence is 
against a finding that the Veteran traveled to or served in 
Vietnam during service, VA cannot presumed that he was exposed to 
herbicides at any time during service.  

Again, there is no evidence of diabetes during service, nor is it 
contended otherwise.  On the question of whether service 
connection may be granted on the basis that diabetes was first 
diagnosed after service, considering all the evidence, including 
that the diabetes first manifested many, many years after 
service, and the absence of any competent medical evidence that 
associates his diabetes to an injury, disease, or event of 
service origin, service connection is not warranted on this 
basis. 

In sum, the only grounds upon which service connection is claimed 
is that the diabetes is due to inservice herbicide exposure in 
Vietnam and not that it manifested during or within one year of 
discharge from either of his periods of active service in 1969 
and 1975 or is otherwise related to either of the Veteran's 
periods of military service.  

For these reasons, the preponderance of the evidence is against 
the claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, to include as claimed 
as due to inservice herbicide exposure, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


